DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 11 is objected to because of the following informalities: 

Claim 11 recite “taken taking simultaneously or sequentially” that the “taking” is a typo. For examination purpose, the second “taken taking simultaneously or sequentially” will be construed as “taken simultaneously or sequentially”.

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 without significantly more. 

Regarding claims 1 and 12, the claim recites a method for the production of a repair patch by generating a 3D model of a repair patch from the surface data.
The limitation of generating a 3D model of a repair patch from the surface data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” or “generated” in the context of this claim encompasses the user manually make draw a shape that will fit the damaged area from the received image, as long as the shape is very simple. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “damaged surface imaged”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Regarding claims 2-5, 7-11, 13-16 and 23, similar to claims 1 and 12, the claims recites generating …, generated … and selected … under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the optional feature comprises an extended edge” and “the extended edge comprises a deckled edge or a rag edge.” Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Similar to claim 1, the claims do not include additional elements that are sufficient amount to significantly more than the judicial exception because the recited receiving ..., 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17, 23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) & a(2) as being anticipated by Bostick US 20160129638 A1.

Regarding claim 1, Bostick teaches a method for the production of a repair patch (Abstract production of a repair object), the method comprising:
(a) receiving surface data of a damaged surface imaged by an imaging device (Figs. 1 and 3 [0017] – [0020] capture camera 112 from a user device (Figs. 1 and 3 [0017] – [0020] repair station 110) (Fig. 2 [0021] [0033] visual images of broken object – 
(b) generating a 3D model of a repair patch from the surface data ([0003] [0037] generating a patch model for the missing portion of the damaged object); and
(c) transmitting the 3D model to the user device or a display device ([0038] displays a render of the patch model).
Bostick teaches:

    PNG
    media_image1.png
    892
    514
    media_image1.png
    Greyscale

Abstract:
Methods and apparatuses for repairing a broken object. A processor retrieves information describing the size and shape of a broken object. A processor retrieves information describing the size and shape of an intact object, wherein the intact object includes a part missing from the broken object. A processor generates a first three dimensional model of the broken object based, at least in part, on the information describing the size and shape of the broken object. A processor generates a second three-dimensional model of the intact object based, at least in part, on the information describing the size and shape of the intact object. A processor generates a third three-dimensional model based, at least in part, on a difference between the first and second three-dimensional model. A processor sends one or more instructions to a three-dimensional printer to create an object based, at least in part, on the third three dimensional model.
[0017] …. Object repair environment 100 includes repair station 110 and data store 120 connected over network 130. Repair station includes capture device 112, repair program 114 and 3D printer 116. Data store 120 includes object data 122, model data 124 and repair data 126.
[0018] …. repair station 110 and data store 120 are each a computing device that can be a standalone device, a server, a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), or a desktop computer. …
[0019] …, repair program 114, object data 122, model data 124 and repair data
126 may each be stored externally and accessed through a communication network, such as network 130.
[0020] …, repair station 110 includes capture device 112. Capture device 112 collects data describing an object. In some embodiments, capture device 112 collects capture device 112 includes a camera to collect images of the object.
[0021] … capture device 112 collects data describing the object, such as the size and shape, colors, surface textures, and/or densities of the object or portions of the object. Capture device 112 stores the collected data in object data 122.
[0033] In process 202, repair program 114 captures information describing a broken object. In some embodiments, repair program 114 retrieves visual information, such as images or video, from capture device 112 describing the size, shape, colors and/or textures of the broken object.
[0003] …. A processor generates a third three-dimensional model, based at least in part, on a difference between the first and second three-dimensional model….
[0037] …. In process 212, repair program 114 generates a model for the missing portion of the broken object model as a replacement part model, based on the comparison determined in process 210.
[0038] In process 214, repair program 114 displays a render of the
replacement part model. …, repair program 114 displays an image used to generate the broken object model. Repair program 114 retrieves positional information related to the image and determines a viewing perspective. Based on the determined perspective, repair program 114 renders the replacement part model such that it fits onto the portion of the image where the replacement part to be created will be placed. In other embodiments, repair program 114 displays the replacement part model via AR glasses while a user views the broken object.



Regarding claims 3 and 14, Bostick further teaches the optional feature comprises an extended edge ([0029] stretching the model, or selecting a surface texture with roughness).

Regarding claims 4 and 15, Bostick further teaches the extended edge comprises a deckled edge or a rag edge ([0029] selecting a surface texture with roughness, roughed surface will include deckled edge or rag edge).

Regarding claims 5 and 16, Bostick further teaches generating instructions for producing the repair patch corresponding to the 3D model ([0040]).

Regarding claims 6, 9 and 17, Bostick further teaches producing the repair patch from the instructions ([0040]).

Regarding claim 7, Bostick further teaches receiving additional surface data of the damaged surface and/or optional features selected by a user and generating an updated 3D model of the repair patch ([0021] surface textures – additional surface data, [0029] edits from user – optional features selected by a user).

Regarding claim 8, Bostick further teaches generating instructions for producing the repair patch corresponding to the updated 3D model ([0039] receives edits from a user and the repair patch model is updated).

Regarding claim 10, Bostick further teaches the surface data comprises image data, spatial data, material data, color data, texture data, or any combination thereof ([0021]).

Regarding claim 11, Bostick further teaches the image data comprises a multiplicity of digital images, taking simultaneously or sequentially, from different distances, positions, or angles normal to the damaged surface ([0020] camera capturing video of rotating object).

Regarding claim 12, Bostick teaches similar limitations to that of claim 1 therefore is rejected on the same basis. In addition, Bostick further teaches transmitting surface data of a damage surface imaged by an imaging device (Fig. 2 [0021] [0033] visual images of broken object –the surface data of a damaged surface imaged by an imaging device received by repair program 114 that is transmitted by the imaging device);

Regarding claim 23, Bostick further teaches the display device is an augmented reality device ([0038] AR glasses).



Regarding claim 26, Bostick further teaches the instructions are received at a 3D printer ([0040]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick as applied to claims 1-3 above, in view of Fujioka US 20030126819 A1.

Regarding claim 4, Bostick does not explicitly teach the extended edge comprises a deckled edge or a rag edge.
Fujioka teaches the extended edge comprises a deckled edge or a rag edge ([0047] edge is irregularly corrugated or roughed - deckled edge or rag edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bostick to incorporate the teachings .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Fujioka.

Regarding claim 25, Bostick teaches similar limitations to that of claims 1-3 and 5-6 therefore is rejected on the same basis. 
Bostick does not explicitly teach the optional feature is a deckled edge or a rag edge.
Fujioka teaches the optional feature is a deckled edge or a rag edge ([0047] edge is irregularly corrugated or roughed - deckled edge or rag edge).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick as applied to claims 1-17, 23 and 25-26 above, in view of Apsley US 20150052024 A1.

Regarding claim 29, Bostick does not explicitly teach receiving delivery instructions from a user and/or further comprising receiving payment from a user.
Apsley teaches receiving delivery instructions from a user and/or further comprising receiving payment from a user (Fig. 11 [0079] user preference for delivery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bostick to incorporate the teachings 

Regarding claim 30, Apsley further teaches delivering the repair patch to the user (Figs. 1, 10 and 11 [0057] [0085] ship the parts to user).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertrand US 20150090392 A1 teaches generating repair patch 3D model based on 3-D map captured by imaging for additive manufacturing.
Gilman US 10518411 B2 teaches displaying 3D model on repair system remotely.
Laughlin US 20150084989 A1 teaches displaying repair patch with augmented reality device.
Tomblin US 20170008184 A1 teaches using optical scan damage image to create repair model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115